Title: To John Adams from Oliver Wolcott, Jr., 20 December 1799
From: Wolcott, Oliver, Jr.
To: Adams, John



20 Dec. 1799

The Secy of the Treasury in obedience to the Command of the President of the United States has considered the Letter of the Secretary of War dated novb. 27, 1799 & thereupon most respectfully submits the following Report.
That by an Act of Congress passed on the 9th. of February 1793, it is declared, “that in all cases, where any sum or sums of money have been issued or shall hereafter issue, from the Treasury for the purposes of intercourse or Treaty, with foreign nations in pursuance of any Law, the President shall be and he hereby is authorized to cause the same to be duly settled annually with the accounting Officers of the Treasury in manner following, that is to say by causing the same to be accounted for, specifically in all instances, wherein the expenditure thereof may in his judgement be made public; or by making a Certificate or Certificates; or causing the Secretary of State to make a Certificate, of the amount of such expenditures as he may think it adviseable not to specify; & every such Certificate shall be deemed a sufficient Voucher for the sum or sums therein expressed to have been expended.”
The foregoing express provision by Law, contains as is believed a safe & proper rule, for controuling the expenditure of all monies disbursed for secret purposes:—It is impossible to conduct the business of the Departments of State, War and the Navy, without sometimes incurring expences the precise objects of which cannot be safely  disclosed, yet it is and it is however at the same time necessary, that such expenditures, should be made in a manner best calculated to shield the Officers from of Govt. from odium or suspicion—
To reconcile these objects in the best manner possible, & at the same time to preserve the means, of ascertaining the aggregate amount of all secret disbursements, on account of the Government, it is respectfully submitted not as the opinion of the Secretary, that all  such expenditures , ought to be ascertained to the satisfaction of the President, & certified according to the following form, hereto annexed.
All which is respectfully submitted by
